         Case 2:18-cr-00292-JMA Document 78 Filed 02/24/20 Page 1 of 1 PageID #: 261

LAW OFFICE OF KEVIN J. KEATING, P.C.

Kevin J. Keating                                                                      666 Old Country Road, Suite 900
Attorney at Law                                                                         Cardcn City, New York I 1530
                                                                                          kevin@kevinkeatinglaw,com
                                                                                                     T:516-222-1099
Counsel:
Stefani Goldin, Esq.                                                                                  Manhattan Of'fice
                                                                                                     (uY At,P0tN'l'Mt-:N't')
                                                                                                      T:212- 964-2702

                                                               February 24,2020

        Vin ECF
        Hon. Joan M. Azrack
        United States District Court
        Eastern District ol'New York
        100 Federal Plaza
        Central Islip, New York 11722

                                 Re: United States v. Mahmoud Barakat
                                     l8 cR 292

        Dear Judge Azrack:

                As the Court is aware, along with Robert Feitel, I represent Mr. Barakat in the ceptioned
        matter who scheduled to be sentenced on March 11,2020. The parties continue in their effort to
        reach agreement as to certain Guidelines issues in this matter which may obviate the need tbr a
        Fatico hearing.

               With this, I write to respectfully request a rescheduling of the sentencing for approximately
        30 days, to a date convenient to the Court.

                  I have confbrred with AUSA Charles Kelly who off'ers his consent to this application.

                  'l'hank you for your consideration.



                                                              Very truly yours,




                                                               KEVIN     KEA      G



        KJK:sep
        cq   All   Counsel
